Citation Nr: 0633993	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  96-37 799	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
cervical strain with spondylosis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1977 to August 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied entitlement to the benefit 
currently sought on appeal.


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time upon request of the appellant 
or his or her representative, or on the Board's own motion, 
when an appellant has been denied due process of law or when 
benefits were allowed based on false or fraudulent evidence.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2006).    

In correspondence dated in November 2004, the veteran 
requested an extension of time in which to respond to the 
September 2004 supplemental statement of the case.  The March 
2005 Board decision was issued without the veteran having 
received a response to his request.  Accordingly, the March 
31, 2005 Board decision addressing the issue of an increased 
rating for cervical strain with spondylosis is vacated.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals


